Citation Nr: 1429876	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-27 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a nervous disorder, and major depressive disorder, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

On his August 2009 VA Form 9, the Veteran requested a Board hearing to be held at his local VA office.  While, the record reflects that the Veteran failed to appear at a Board videoconference hearing at his local RO on April 25, 2014, the record additionally reflects that he is incarcerated, and that he notified VA of his incarceration in statements received in May and August 2013.  Recent verification of the Veteran's incarceration revealed that a date had not been set for his release.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2013) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1(j) (2013) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  

Moreover, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available," and that  "any such hearing will be in lieu of a hearing held by personally appearing before... the Board."  38 C.F.R. § 20.700(e) (2013).  

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, inquiry must be made as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  Furthermore, the Veteran has other alternatives, such as the option to defer his appeal if he is to be released from incarceration in the near future, to provide oral argument on an audio recording to be transcribed, or to submit written argument.

There is no indication in the claims file that the RO provided the Veteran notice of the provisions cited above.  Further, there is no indication that the RO has made any attempt to provide him with a Board hearing pursuant to his claim on appeal, or to advise him of alternatives to a Board hearing.

As such, remand is required in order to determine whether the Veteran's hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of his rights with respect to his requested hearing before a Veterans Law Judge of the Board, including the various alternatives to appearing for the hearing in person, to include a personal appearance by his representative on his behalf who may call witnesses to present testimony on his Veteran's behalf, with the Veteran's authorization for VA to release information contained in his claims folder to such witnesses.

2.  Thereafter, contact the correctional facility where the Veteran is incarcerated and inquire as to the feasibility of accommodating his request for a Board hearing, including via a videoconference hearing at the facility, should such technology be available.

If feasible, make arrangements to schedule the Veteran for a Board hearing in accordance with applicable procedures and available accommodations at the correctional facility, or alternately with his representative on his behalf, before a Veterans Law Judge of the Board, in accordance with VA procedures.  Notify the Veteran and/or his representative of the time and place to report for the hearing.

If the scheduling of a hearing before a Veterans Law Judge of the Board is not feasible in this case, written documentation to that effect should be associated with the Veteran's claims file.

3.  Thereafter, process the Veteran's appeal in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



